Citation Nr: 1241548	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

An April 2006 rating decision reduced the Veteran's disability rating for sebaceous cysts from 30 percent to 10 percent, effective July 1, 2006.  A September 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  In June 2010, the Veteran testified before the Board by video conference from the RO.

When these matters were before the Board in October 2010, the Board granted restoration of the 30 percent rating previously assigned for sebaceous cysts.  The 30 percent rating restoration was enacted in a December 2010 rating decision.  

The issues of entitlement to service connection for hearing loss and tinnitus, and the claim of entitlement to a rating in excess of 30 percent for a skin disorder were remanded for additional evidentiary development in October 2010.  Before the case was returned to the Board on appeal, a December 2011 rating decision granted service connection for bilateral hearing loss and tinnitus.  The grants of service connection for bilateral hearing loss and tinnitus represent a full grant of benefits on appeal with respect to those issues, and they are no longer on appeal to the Board.  

The appeal as to the issue of entitlement to a rating in excess of 30 percent for a skin disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran maintains that his skin disability warrants a rating in excess of 30 percent, because he asserts that the severity of the skin disorder is not accurately compensated in the criteria upon which it is currently rated.  The Veteran maintains that more than 40 percent of his body or 40 percent of exposed areas are affected by his skin disability.  Furthermore, the Veteran contends that the most recent VA examination in February 2011 was not in compliance with the October 2010 remand directives, and that it was inadequate.  

The Veteran's sebaceous cysts are rated 30 percent disabling under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the skin, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2012).  Diagnostic Code 7806 contemplates disability due to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can request a review under those new clarified criteria, the Veteran has not requested such a review.  Therefore, the amended regulations are not for application in this appeal.

A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the rating of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (frequency and duration of the outbreaks and the appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling. 

The Veteran has reported constant exudation, itching, and crusting, with frequent cyst removal as a result of his skin disability since 1972.  The disability affects mainly the Veteran's face, ears, neck, chest, and back.  

On examination in July 2003, the skin disability was manifested by multiple small cavities from excisions of sebaceous cysts, with tissue loss of less than 6 square inches and abnormal texture of less than 6 square inches.  The skin disability covered 20 percent of the exposed area and 30 percent of the non-exposed area, but was not associated with any systemic disease.  The Veteran was diagnosed with eczema and recurrent sebaceous cysts. 

Private dermatology records dated in February 2004 show that cysts on the Veteran's right ear and cheek had enlarged.  An examination indicated a nodule in the right ear and right cheek, macules on the back and shoulders, and plaques keratosis on the back.  In March 2004, the Veteran underwent excision of a specimen in the right anti-helix that measured 0.4 centimeters by 0.4 centimeters by 0.2 centimeters and was diagnosed as an epidermoid cyst.  A 4 millimeter specimen on the right cheek was diagnosed as a sebaceous trichofolliculoma.  Lesions were noted on the right ear, right cheek, and right axilla. 

A June 2004 VA examination indicated complaints of constant exudation, itching, and crusting.  At that time, the Veteran's skin disability involved areas that were exposed to the sun, including the face, the neck, back, and chest.  Over the past twelve months, he had undergone surgery.  On examination, there were signs of skin disease and multiple scars and sebaceous cysts on the Veteran's back, ears, and neck, with hyperpigmentation of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no evidence of ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, or hyperpigmentation.  Skin lesions covered less than 10 percent of the exposed areas, but covered a total of 40 percent of the Veteran's entire body and were associated with systemic disease of chronic inflammation.  The Veteran's skin disorder was diagnosed as sebaceous cysts. 

On VA examination in November 2005, the Veteran had sebaceous cysts of the neck, chest, and back.  His skin disability was manifested by recurrent cysts and boils that required lancing and treatment with antibiotics.  Some scarring occurred post lancing.  The Veteran was not receiving any treatment for his skin disability at that time.  On examination, there were small scars on the Veteran's neck and back from sebaceous cysts and boils that measured 1 centimeter by 1.1 centimeters.  Several scars were cylindrical in shape while others were rounded and there was no evidence of tenderness or adherence to the underlying structure.  The scars were soft in texture with an elevated surface. 

Private dermatology records dated in February 2006 show a history of chronic, draining, and painful cysts since 2002.  Cysts on the right ear, right cheek, and left back had been excised.  On examination of the Veteran's skin, there were numerous subcutaneous nodules on his face, chest, and back that were clinically consistent with epidermal inclusion cysts that became symptomatic and were manifested by pain, drainage, and swelling.  Occasional excision of those symptomatic cysts was medically necessary. 

In a March 2006 statement, the Veteran indicated that his cysts constantly drained and swelled.  His private dermatologist prescribed a special soap and regularly treated the skin disability with over-the-counter medications.  The Veteran also stated that a VA physician prescribed 40 milligrams of Vitamin E which he took daily.  The Veteran contended that his skin disability covered a large part of his body, including his neck, face, entire back, and chest. 

On VA examination July 2006, the Veteran complained of recurring cysts.  He also reported some improvement of his condition with Vitamin E tablets.  The Veteran complained of a thirty-six year history of cysts on his chest and back.  Examination of the skin indicated cysts on the neck, chest, and upper and mid-back that measured 1.5 centimeters by 1 centimeter.  While some of the cysts were round, others were irregular in shape and firm in texture with an elevated surface.  However, there was no evidence of tenderness or adherence to the underlying structure.  The skin disorder affected greater than 5 percent of the Veteran's entire body and he was diagnosed with sebaceous cysts of the neck, chest, and back.  He subjectively complained of recurring cysts, some of which were tender and itched.  Objectively, the cysts were palpable and visible.  The Veteran indicated that despite proper hygiene, he continued to experience outbreaks of his skin disorder. 

On VA examination October 2008, the Veteran complained of recurring cysts on his face, neck, back, and chest manifested by constant itching.  As many as thirty to forty cysts had been surgically removed since 1970 and were treated daily with Isotretinoin and Doxycycline Hyclate every twelve hours.  A VA physician prescribed Clindamycin Phosphate and benzoyl peroxide.  The Veteran complained of a repugnant odor and could not wear a neck tie or anything around his neck.  With respect to the back, the Veteran complained of recurring sebaceous cysts with constant itching.  With respect to the chest, he complained of recurring sebaceous cysts and lumps with two or more present on examination that required treatment in the past four months.  The cysts itched and were red in color and emitted a repugnant odor.  Cysts on the check, back, and neck measured approximately 1 centimeter by 1 centimeter and were oval in shape.  There was no evidence of tenderness or any adherence to an underlying structure and the cysts were firm in texture with an elevated surface.  There were numerous scars on the Veteran's back and chest.  The Veteran was diagnosed with sebaceous cysts of the neck and back with multiple cysts and scars on examination.  The examiner opined that the Veteran's condition was symptomatic and that the cysts recurred in large numbers. 

VA medical records dated in January 2009 show the Veteran's complaints of recurring cysts and boils, some of which had become infected, required antibiotics, and were surgically removed.  Treatment included Oxycycline and Isotretinoin. 

On VA examination in January 2009, the Veteran described symptoms of recurring cysts and boils, some of which became infected and required antibiotics.  Several were surgically removed while others were incised and returned.  It was noted that he had about twenty cysts on the neck in the past thirty-five years with flaking skin.  The Veteran's condition was treated with Oxycycline, benzoyl peroxide, and Clindamycin Phosphate as needed.  On examination, there were cysts on the chest, back, posterior neck, and upper shoulder that measured 0.4 centimeters by 0.4 centimeters and were oval and round in shape.  There was tenderness to palpation.  The Veteran was diagnosed with sebaceous cysts of the neck, chest, shoulder, and back with scars.  The examiner opined that the skin disability had progressed and was active with recurrent sebaceous cysts, subcutaneous cysts, and postsurgical scars. 

VA medical records dated in February 2009 are negative for evidence of active cysts or pustules.  However, it was noted that the Veteran had a recent flare-up of his skin disability that was treated with Doxycycline Hyclate. 

In June 2010, the Veteran testified that his skin disability came and went.  He testified that VA had recently prescribed an antibiotic for flare-ups. 

The Veteran submitted a private report from his treating dermatologist dated in June 2010 that indicates treatment for several years and a long standing history of severe acne vulgaris.  The dermatologist indicated that the Veteran had been treated with numerous topical and oral antibiotic therapies over the past several years.  On examination of his face, chest, and back, there were numerous papules, nodules, cysts, and scarring.  In some places, the scarring was 0.6 centimeters in width and several of the scars were atrophic and hypertrophic. 

Photographs were subsequently added to the claims file, and they confirm that the Veteran had multiple cysts and post-surgical indentations over his chest, upper back, neck, and face.  

At a VA examination in February 2011, the examiner noted the Veteran's history of an ongoing cyst problem.  The examiner indicated that the Veteran got a couple of cysts at a time and had them lanced by a doctor.  During flare-ups, he was treated with antibiotics.  The Veteran reported to the examiner that he was not in a period of flare at the time of the examination, and that he could not predict when a flare would occur, or how often.  Some years he had several flares and some years he did not have many at all.  The Veteran reported constant itchiness with the cysts.  He denied use of immunosuppressive or corticosteroids during the previous 12 month period.  His current treatment included clindamycin phosphate 1 percent topical solution and doxycycline hyclate.  On examination, there were only five scars noted, including one on the neck, two on the chest, one on the back, and one on the shoulder.  The examiner also noted at least two palpable cysts, and indicated that the Veteran had multiple commodone cysts which were oval in shape.  In addition, the examiner indicated multiple raised hyperpigmented cysts.  The Veteran denied tenderness on palpation, but reported pruritis.  The examiner noted that there was no active inflammation, redness, or edema, further suggesting that the Veteran was not in a state of flare at the time of the examination.  The assessment was acne vulgaris, with an effected area on the back, chest, neck, shoulder and face, covering approximately 20 percent of the total body, or 6 percent of exposed areas.

In July 2011, the Veteran submitted additional private treatment records covering a period from June 2010 to April 2011.  Those records note that the Veteran had several cysts removed from his chest by his private doctor.  The removals involved surgical procedures requiring sutures and suture removal.  Photographs accompany these records.  The photographs show the Veteran's chest and neck with pruritic acne covering a significant portion of the chest.  

In sum, the Veteran has been dealing with an ongoing cyst and acne problem for many years.  The skin disability involves some deep cysts which appear several times per year, in clusters, and which can be small or large, and occasionally tender.  These cysts are eventually drained and lanced.  However, the disability is an ongoing problem, as more cysts eventually appear, and the process is repeated.  

It also appears that the disability involves several small superficial pruritic lesions causing periods of constant itch and exudation when in a period of flare.  

The Veteran maintains that the February 2011 VA examination contains errors and is not representative of the current severity of the skin disability.  In a January 2012 letter to the Board, the Veteran disagreed with the findings reported in the December 2011 supplemental statement of the case.  The Veteran asserted that the February 2011 VA examination was inadequate because it did not comply with that part of the Board's October 2010 remand which directed, if possible, to schedule the Veteran's VA examination during a period of flare-up of the Veteran's skin disorder.  The February 2011 examiner indicated that the Veteran did not appear to be in a state of flare on examination.  

Similarly, the Veteran disagreed with the February 2011 VA examiner's finding that he had only 5 scars.  The Veteran asserts that he has more than 40 scars.  That matter requires clarification by a dermatologist or other qualified medical professional.  In addition, the Veteran asserts that he did not deny tenderness on palpation of his cysts, which is in direct contrast to what the February 2011 examination report reflects.  The Veteran also reported that he had to be treated by his private physician again for his active cysts in June and July 2011 with at least four more cysts removed by outpatient surgery.  Significantly, records from the June and July 2011 procedures could provide evidence of additional scarring or additional body area affected.

In addition, the Veteran asserts that the February 2011 examiner was not qualified to assess the severity of the skin disability because the examiner was neither familiar with his skin condition nor the purpose of his appointment.  

In light of the foregoing, the Board finds that another VA examination is necessary to accurately assess the severity of the Veteran's skin disability.  The Veteran correctly concludes that the February 2011 examination is inadequate because it is not in compliance with the remand directives, which state that it should be conducted during a period of flare.  Importantly, a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, every attempt possible must be made to schedule the Veteran for a VA dermatology examination with a qualified examiner during a period of flare-up of the skin disability.  However, because of the inconsistency with which the Veteran's skin flares arise, it may not be possible to schedule the examination during a period of flare.  If such a situation occurs, the examiner must consider the Veteran's competent and credible report of his observable symptoms during a flare in the examination report.  Likewise, the file must acknowledge the scheduling of a VA examination during a flare up was not possible, to comply with the remand directives.  

In light of the Veteran's reports of ongoing surgical treatment for the skin disability in June and July 2011, those records should be obtained and associated with the claims file upon receipt of appropriate authorization from the Veteran to obtain private records.  These records could potentially provide evidence of a larger body area affected by the skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from the Cobb Clinic, Dr. K. S. Jago, Dr. C. T. Faulk, and any additional private treatment records identified by the Veteran, including but not limited to records documenting the surgical treatment received in June and July 2011.  All attempts to secure the records must be documented in the claims folder. 

2.  Schedule a VA dermatology examination with a medical doctor to determine the nature and severity of his service-connected skin disability.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin disability.  If scheduling during a flare-up is not possible, that should be noted in the claims file.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the clinical findings in relation to the pertinent evidence of record, including the Veteran's June 2010 testimony; photographs submitted in June 2010; November 2005, July 2006, October 2008, January 2009 and February 2011 VA examinations; and VA and private treatment records.  In particular, the examiner should also address the Veteran's January 2012 statement regarding his dissatisfaction with the February 2011 examination.  The examination report should indicate what percentage of the entire body and what percentage of exposed areas are affected by the skin disability, including the sebaceous cysts, the acne vulgaris, and the residual scarring.  The examiner should consider the Veteran's competent and credible statements regarding his observable symptoms, including pain, itchiness, scarring, and discomfort.  The examiner should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period.  In so doing the examiner should review the list of the Veteran's current and prior skin medications and determine whether any of them qualify as intermittent systemic therapy or immunosuppressive drugs such as corticosteroids.  The Veteran reports that he has over 40 scars as a result of his service-connected skin disorder.  If it is not practical to provide measurements of the length, width, and number of each scar and state whether any of the scars are superficial and unstable, superficial and painful on examination, unstable or painful, or cause a limitation of function of the part affected, then the examiner should provide as much detail as practical and possible with regard to the overall totality of the scarring.  The examiner should also state what impact, if any, the Veteran's sebaceous cysts have on his employment and daily living.  The examiner should also specifically state whether or not any scars of the head, face, or neck due to the service-connected skin disability have the following characteristics of disfigurement:  (1) Scar is 5 or more inches (13 or more centimeters) in length, (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part, (3) Surface contour of scar is elevated or depressed on palpation, (4) Scar is adherent to underlying tissue, (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters). (7) Underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters), or (8) Skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  The examiner should state whether or not any of the scars due to the service-connected disability are superficial or unstable.  The examiner should state whether or not any of the scars due to the service-connected disability are painful on examination.  The examiner should state whether or not any of the scars due to the service-connected disability cause limitation of function of any affected body part.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


